118 N.H. 652 (1978)
ROBERT W. HUNNEYMAN
v.
THERESA H. HUNNEYMAN
No. 78-080.
Supreme Court of New Hampshire.
September 27, 1978.
Wiggin & Nourie, of Manchester (L. Jonathan Ross orally), for the plaintiff.
McSwiney, Jones & Semple, of Concord (Carroll F. Jones orally), for the defendant.

MEMORANDUM OPINION
The question in this divorce case is whether the trial court abused its discretion in not awarding alimony; in reducing the amount of child support payments from that awarded on a temporary basis; and in dividing the parties' property. The defendant contends that the Master's (Robert A. Carignan, Esq.) findings and rulings were inconsistent with his report. We hold that there was no abuse of discretion and overrule the defendant's exceptions.
"In resolving this question we are mindful of the continuity of decisional law allocating broad discretion to the trial court in determining *653 matters of property settlement, alimony, and divorce." Economides v. Economides, 116 N.H. 191, 193, 357 A.2d 871, 872 (1976). "Defendant has the burden of showing that the orders were `improper and unfair.'" Adams v. Adams, 117 N.H. 43, 44, 369 A.2d 196, 197 (1977).
There is no transcript in this case, and a review of the record before us shows no inconsistency between findings and rulings and the report; further, there are revealed no errors of law. We therefore cannot say that the court abused its discretion with regard to the support order and the division of property.
Exceptions overruled.
DOUGLAS and BROCK, JJ., did not sit.